Citation Nr: 0616997	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  97-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
December 1972 until his retirement in August 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  March 1995 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran requested a hearing before a Veterans Law Judge 
at the RO, and such hearing was scheduled for June 22, 2004.  
The veteran did not request postponement of the scheduled 
hearing, and he did not appear for the hearing at the place 
and time set for the hearing.  Therefore, the case will be 
processed as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2005).

On his substantive appeal form, received in August 1995, the 
veteran stated:  "I'm sick most of the time . . . depressed 
because of not feeling good etc. for my heart and shoulder."  
If the veteran wishes to raised a claim of entitlement to 
service connection for depression as secondary to his 
service-connected recurrent atrial fibrillation and right 
shoulder disabilities, he should do so with specificity at 
the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

When cardiovascular is manifested to a compensable degree 
within one year of separation from service, the disease may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).   
  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran's service medical records document complaints 
which he made as early as October 1990, almost three years 
prior to his retirement from active naval service, of 
episodes of chest discomfort, dizziness, shortness of breath, 
and rapid heartbeat.  However, clinical examinations and 
diagnostic studies while the veteran was serving on active 
duty did not result in a definite diagnosis of cardiovascular 
disease.  

In August 1994, the veteran filed his original claim for VA 
benefits on VA Form 21-526, Veteran's Application for 
Compensation or Pension.  In response to question numbered 17 
of the claim form, which asked for the nature of sickness, 
disease, or injuries for which the claim was made and the 
date each began, the veteran stated, inter alia, "Heart 
condition - 1990.'

The rating decision in March 1995 granted entitlement to 
service connection for recurrent atrial fibrillation and for 
no other cardiovascular abnormality or disease.

In his notice of disagreement, which was timely received in 
May 1995, the veteran stated that private, post-service 
medical treatment records which he had submitted in support 
of his claim reflected "heart problems" which needed to be 
"re-addressed."

As shown by the report of a VA evaluation of his heart in 
April 2005, the veteran is currently diagnosed with coronary 
artery disease.

At a hearing before a Decision Review Officer of the RO in 
May 2000, the veteran's wife, in her testimony, pointed out 
that, in a report dated in February 1995 (a copy of which is 
in the veteran's claims file), a private cardiologist who 
treated the veteran stated, "It was our impression that [the 
veteran] does have impressive symptoms that, in all 
likelihood, represent increasing paroxysms of sustained 
atrial fibrillation.  Reversible causes can include 
hypertension, coronary artery disease, and thyroid disease."

At a VA medical examination for arrhythmia in June 2000, the 
examining VA physician reported his opinion that the 
veteran's coronary artery disease "does not appear to be the 
etiologic cause or result of his atrial fibrillation" but 
that, "...it is not possible to rule out a source of abnormal 
electrical activity in his pulmonary veins as a source for 
his paroxysmal atrial fibrillation."

In written argument in support of the veteran's appeal, 
received in February 2006, his representative asserted that 
the veteran's service-connected recurrent atrial fibrillation 
has aggravated non-service-connected coronary artery disease.  
The veteran's representative stated that a claim for 
secondary service connection for coronary artery disease by 
means of aggravation was made on the veteran's behalf.

The record in this case reasonably raises a claim to expand 
the grant of service connection for recurrent atrial 
fibrillation to include coronary artery disease.  This claim 
is inextricably intertwined with the current appeal for an 
increased disability rating for a disability manifested by 
abnormal functioning of the heart.  

The information and evidence of record in the appellant's 
case does not contain sufficient competent medical evidence 
to decide the claim to expand the grant of service connection 
for recurrent atrial fibrillation to include coronary artery 
disease.  VA's duty to assist the veteran in the development 
of facts pertinent to his claims requires further development 
action by VA, and the case will be remanded for that purpose.  
See 38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should request that the 
veteran identify all physicians and 
medical facilities, VA and non-VA, which 
have treated him for cardiovascular 
abnormality or disease since the VA 
medical examination in April 2005.  After 
obtaining any necessary releases from the 
veteran, the AMC should attempt to obtain 
copies of clinical records from the 
health care providers, if any, identified 
by the veteran.

2.  The AMC should then arrange for the 
veteran to undergo an examination by a 
specialist in cardiology, if available, 
or by another physician with appropriate 
training and expertise to evaluate the 
veteran's cardiovascular status and to 
provide a medical nexus opinion.  It is 
imperative that the examiner review the 
pertinent medical records and other 
pertinent documents in the veteran's 
claims file.  The examiner should order 
any indicated diagnostic studies.  After 
a clinical examination of the veteran, 
the records review, and review of the 
report of any diagnostic studies which he 
or she ordered, the examining physician 
should respond to the following 
questions: 
   
*	Is there at least a 50 percent 
probability or greater that coronary 
artery disease, if found, is 
etiologically related to any 
incident in or manifestation during 
the veteran's active naval service 
from December 1972 to August 1993? 

*	Is there at least a 50 percent 
probability or greater that the 
veteran's recurrent atrial 
fibrillation caused coronary artery 
disease or has worsened coronary 
artery disease?  

*	If your answer to the previous 
question is that recurrent atrial 
fibrillation did not cause but has 
worsened the veteran's coronary 
artery disease, what were the 
baseline manifestations of non-
service-connected coronary artery 
disease and what is the nature and 
extent of any increase in the 
underlying severity of coronary 
artery disease attributable to the 
effects of recurrent atrial 
fibrillation?  

A rationale should be provided for all 
opinions expressed.

3.  The AMC should then adjudicate the 
claim of entitlement to service 
connection claims for coronary artery 
disease based on a consideration of all 
of the evidence of record.  If a remanded 
service connection is denied by the AMC, 
the veteran must be notified of the 
rating action and of his appellate and 
procedural rights.  The AMC should also 
re-adjudicate the claim on appeal of 
entitlement to an evaluation in excess of 
10 percent for recurrent atrial 
fibrillation, and if that claim is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


